Citation Nr: 9919662	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-27 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for intervertebral disc 
syndrome, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to March 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1996 rating 
decision by the Columbia, South Carolina RO that increased 
the rating for the veteran's back disability from 20 percent 
to 40 percent.

In April 1999, a hearing was held at the RO before Steven L. 
Cohn, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The veteran contends that his service-connected back 
disability is more disabling than currently evaluated.  He 
further contends that his back disability has gotten 
progressively worse since his last VA examination in November 
1996.

The Board notes that the medical evidence of record contains 
many references to increased pain in the veteran's back.  For 
example, VA outpatient treatment records show that the 
veteran was seen in January 1997 with complaints of low back 
pain radiating down the right posterior leg to the ankle.  A 
September 1998 treatment record notes the veteran's 
complaints of sharp pain with associated numbness.  

In April 1999, the veteran testified at a Travel Board 
hearing that at the time of his last VA examination in 1996, 
he "was able to do a lot of things, as far as exercising and 
riding bikes" that he can no longer do.  He stated that he 
is unable to sit or stand for long periods of time "because 
the pain increases and the numbness goes down [his] right 
side."  The veteran further testified that the numbness in 
his right leg has increased in frequency since 1996.  He 
stated that his leg is essentially always numb.  The veteran 
further testified that he has muscle spasm in his back 
"[a]bout 3 times, 4 times a day."

In view of the assertion of increased disability since his 
last examination, the Board finds that further development is 
needed to properly evaluate this claim.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) has 
held that the duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the veteran that takes into account the records of prior 
medical treatment.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  This is to ensure that the evaluation of a 
disability is a fully informed one.  Considering the 
contention that the veteran's back disability has worsened, 
further development is required to ascertain his current 
status.  Following the gathering of all available medical 
records, the veteran should be afforded VA orthopedic and 
neurologic examinations.

The VA Office of General Counsel issued an opinion wherein it 
was determined that Diagnostic Code 5293 for intervertebral 
disc syndrome involved loss of range of motion because the 
nerve defects and resulting pain associated with injury to 
the sciatic nerve might cause limitation of motion of the 
spine.  It was concluded that pursuant to Johnson v. Brown, 9 
Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is considered under Diagnostic 
Code 5293.  See VAOPGCPREC 36-97 (December 12, 1997).

The Board notes that the provisions of 38 C.F.R. § 4.40 
(1998) require that examinations be conducted that adequately 
portray not only the identifiable anatomical damage, but also 
the functional loss experience by the veteran.  More 
specifically, any examination of musculoskeletal disability 
done for rating purposes must include certain findings and 
conclusions that have heretofore been overlooked in the VA 
examinations of record.  In the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the Court specifically pointed out 
that such examinations must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40, 4.45 (1998).  Id.  
The examiner should be asked to determine whether the back 
exhibits weakened movement, excess fatigability, or 
incoordination attributable to the service connected 
disability; and, if feasible, these determinations should be 
expressed in terms of the degree of additional range of 
motion loss.  Additionally, the examiner should be asked to 
express an opinion on whether pain could significantly limit 
functional ability during flare-ups.  This determination 
should also, if feasible, be portrayed in terms of the degree 
of additional range of motion loss. 

Finally, the Board notes that during an April 1999 Travel 
Board hearing, the veteran essentially requested 
consideration under the provisions of 38 C.F.R. § 3.321(b) 
for his service-connected back disability.  He stated that 
his back disability has cause him to miss time from work.  
When asked, however, the veteran admitted that he had no 
current evidence to support his contentions.  The Board notes 
that the veteran has been employed as a caregiver with his 
current employer since 1998.  The Board further notes that if 
the veteran now has any current evidence, he is free to 
submit it.  The RO should again address the issue of 
extraschedular consideration after the receipt of any 
additional evidence.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  The RO should contact the veteran and 
inquire as to where he has received any 
treatment, VA or non-VA, for his back 
disability since February 1999.  After 
obtaining the necessary releases, the RO 
should then contact the named medical 
providers and request copies of all 
medical records concerned with treatment 
of the veteran since February 1999.  All 
records obtained, including VA treatment 
reports, should be associated with the 
claims folder.  

2.  Thereafter, the veteran should be 
scheduled for VA orthopedic and 
neurologic examinations in order to 
ascertain the nature and severity of his 
back disability.  The claims file must be 
made available to the examiners for their 
review.  The neurologist should note all 
symptoms compatible with sciatic 
neuropathy, including characteristic 
pain, demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc(s).  The neurologist should 
also note the frequency and duration of 
attacks of such symptomatology and 
objective neurological findings. See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1998).  All indicated tests should be 
accomplished.  The orthopedic examiner 
should fully describe the veteran's range 
of motion and any weakened movement, 
excess fatigability or incoordination 
present.  Determinations on whether his 
back exhibits pain with use should be 
noted and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss.  All indicated tests and 
x-ray examinations should be conducted. 

3  After the above development has been 
completed, the RO should then review the 
veteran's claim, to include the issue of 
whether an extraschedular rating would be 
appropriate under the provisions of 
38 C.F.R. § 3.321(b)(1).  Should 
submission under § 3.321(b)(1) be deemed 
unwarranted, the reasons for this 
decision should be set forth in detail.  
If the claim continues to be denied, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative should be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



